Owsley, J.,
dissenting:
I disagree with the majority opinion as I did in Elliott v. Rains & Williamson Oil Co., 213 Kan. 340, 516 P. 2d 1004.
In Elliott, the trial court’s memorandum opinion was quoted:
“ ‘It is this Court’s generally accepted opinion that in relating impairment of function to work disability that there is a correlation between the two up to the point where the impairment of function rating is between 15-20 percent. There is less correlation between it and work disability, where the impairment is greater than 15-20 percent.’” (pp. 342-343.)
In this case the trial court’s memorandum opinion contained the following language:
This Court had in past cases of this nature set forth that it is generally accepted that some correlation exists between impairment of function and work disability, when the impairment is in range of 15-20 percent; that thereafter there is less correlation between the two. The Court believes that this is applicable in this case.”
Neither -the majority opinion in Elliott nor the majority opinion in this case approves the rule of law expounded by the trial court. Each of the majority opinions, however, seeks to avoid its significance by stating there are no specific guidelines to follow and when the trial court considers all the evidence the appellate corut should affirm when the result is supported by substantial competent evidence. While some uncertainty may have existed in Elliott as to the application of the rule, there can be no doubt that in this case the rule was applied and was at least partially the basis for the reduction in the award. The trial court specifically stated that the rule was applicable in this case. There is no excuse for this court’s not taking a firm position on this point. If it is an erroneous statement of the law we should say so and if it is not we should give it our approval.
We have stated on many occasions that the correct standard for determining the loss in earning capacity of an injured workman is the extent to which his ability has been impaired to procure in the open labor market, and to perform and retain, work of the same type and character he was able to perform before he was injured. (Davis v. Winchester Packing Co., 204 Kan. 215, 460 P. 2d *496617; Mooney v. Harrison, 199 Kan. 162, 427 P. 2d 457; Gray v. Better, 199 Kan. 284, 428 P. 2d 833; and Puckett v. Minter Drilling Co., 196 Kan. 196, 410 P. 2d 414.) The paramount consideration in a workmens compensation case is work disability. Functional disability is only a secondary consideration and admissible in evidence only as an element that goes into the process of determining work disability. To say there is a correlation between impairment of function and work disability when the impairment is in the range of 15-20 percent is contrary to the foregoing statement repeatedly asserted by this court as to the rule for determining loss in earning capacity. When a trial court states an incorrect rule of law and states specifically that it has application to the case before it, the ultimate results should not be accepted by this court on the ground that if the rule had not been applied there was other evidence to support the results. It is obvious from the language used by the trial court that the award to this workman would have been in a different amount without the application of an erroneous rule of law.
For these reasons and others stated in my dissent in the Elliott case, I dissent from the majority opinion.
Schroeder and Fontron, JJ., join in the foregoing dissenting opinion.